DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 22 January 2020. It is noted, however, that applicant has not filed a certified copy of the IN 202011002796 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

	In lines 14-15 of claim 1, in the passage “the first flat portion of the push rod selectively engages the substantially flat and straight portion in the interior surface of the shift fork”, it is not clear what is being claimed by “selectively engages”.  In the context of a “differential locking system”, the term “selectively engages” suggests a function of elements of the differential locking system.  This appears to claim that in use of the system, the first flat portion and the substantially flat and straight portion may be selected to be engaged and may be selected to be disengaged, when the two are actually always engaged.  It is not clear what characteristic of the two flat portions is being claimed by “selectively engages”, but for the purpose of this action, this will be assumed to mean that they are not permanently attached together and are capable of being separated.

	In claim 8, “the differential case” is indefinite because it lacks antecedent basis.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jikihara, U. S. Patent 4,703,671.

	Jikihara discloses a differential locking system (col. 1, lines 7-9) in figures 1 and 2.
	The differential locking system includes an axle shaft 8.
	A clutch assembly 14/16/17 is configured to cooperate with the axle shaft 8 (clutch assembly portion 16 is mounted to be integrally rotatable with axle shaft 8; col. 3, lines 57-60).
	A shift fork 21 is configured to cooperate with the clutch assembly 14/16/17.
	A push rod 20 is configured to militate against a rotational movement of the shift fork 21.  As described in column 4, line 7, the fork 21 is fixed to the rod 20, and figure 2 shows the two are fixed together by a screw.  Column 4, lines 30-36 and column 4, line 68 to column 5, line 1 describe the detent ball 26 engaging detent recesses 20a and 20b, shown in figure 1, holding the rod 20 in position.  The detent mechanism is disclosed as for maintaining the axial position of the push rod 20, but as described and shown with a ball mounted in a stationary housing engaging a recess in the push rod, the structure of the detent mechanism also at least militates against rotation.  The push rod 20 is thus configured by an opening receiving the screw attaching it to the shift fork 21 and by the detent recesses engaging the detent ball attaching it to a housing to militate against a rotational movement of the shift fork 21.
(claim 11)

	The shift fork 21 is configured, by an opening receiving the screw attaching it to the push rod 20, to militate against the rotational movement of the shift fork 21.
(claim 12)

	A carrier housing 1 with auxiliary portion 11/12 at least partially surrounds the shift fork 21 and the push rod 20, wherein the carrier housing 11/12 is configured, by containing the detent ball 26, to cooperate with at least a portion of the push rod 20 to militate against the rotational movement of the shift fork 21.
(claim 13)

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 2, 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jikihara in view of Sera, JP 57-196325, a machine translation of which is attached as an Office Action Appendix.

Jikihara discloses a differential locking mechanism (col. 1, lines 7-9) in figures 1 and 2.
	The differential locking mechanism includes an axle half shaft 8.
	The differential locking mechanism includes a locking differential, with differential case 2, pinions 6, and side gears 5.
	A sliding clutch assembly 14/16/17 is slidingly engaged with the axle half shaft 8.
	The sliding clutch assembly 14/16/17 comprises a sliding clutch 17 and a fixed clutch 14 (with fixed clutch teeth 14a).
	The sliding clutch 17 is coupled through portion 16 to a portion of the axle half shaft 8, wherein the sliding clutch 17 includes a plurality of sliding clutch teeth 17a.
	The fixed clutch 14 has a plurality of fixed clutch teeth 14a, wherein the fixed clutch teeth 14a are selectively engaged to the sliding clutch teeth 17a.
	A shift fork 21 has a first end (lower in the figures) and a second end (higher in the figures).  The first end is drivingly engaged with the sliding clutch 17 at groove 17b, and the second end has an interior surface defining a circular aperture therein, as shown in figure 2.
	A push rod 20 includes a first circular section having an engaging portion (a middle section having a portion with an aperture for a set screw) and a second circular section (an end section, including the detent recesses 20a and 20b).  The engaging portion detachably engages a portion of the circular aperture of the shift fork 21 by a screw, as shown in figure 2.
	A carrier housing 1 with auxiliary portion 11/12 at least partially surrounds the shift fork 21 and the push rod 20, and includes an opening configured, by inclusion of detent ball 26 urged to protrude from an aperture, to lock a portion (including detent recesses 20a and 20b) of the second circular section of the push rod 20.
(claim 1)

	The opening in the carrier housing 11/12 is shown in figure 1 as having a substantially straight and flat wall portion at the axial end, opposite the end of the opening that receives the push rod 20.
(claim 2)

	The fixed clutch 14 is splined to a portion of a differential case 2 (col. 3, lines 50-53).
(claim 8)

	Jikihara also discloses a differential locking system as discussed above in the rejection of claim 11.

	Jikihara does not disclose the interior surface of the aperture of the shift fork has a substantially flat and straight portion and that the first circular section of the push rod has a flat portion that engages the flat and straight portion of the shift fork, flat portions being cooperating cross-sectional shapes configured to militate against the rotational movement of the shift fork, with the cross-sectional shapes being a D-shape.

	Sera discloses shift forks and their manufacturing methods ([0001]).
	Figure 7, described in the last seven lines of [0002], shows a second end Al of a shift fork A having an interior surface defining a circular aperture 12b, wherein the interior surface has a substantially flat and straight portion 15.

(claim 1)

	At least a portion of the push rod has a cross-sectional shape configured to cooperate with a cross-sectional shape of an inner surface of an opening 12b of the shift fork A to militate against rotational movement of the shift fork A (“flat surface 15 formed at a location on the inner surface of the rod insertion hole 12b…acting as a rotation stopper when combined with a shift rod having the same cross section”).
(claim 14)

	At least a portion of the push rod and the inner surface of the opening 12b of the shift fork has a D-shaped cross-section (fig. 7).
(claim 15)


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the shift fork aperture and the push rod of Jikihara have cooperating cross-sectional shapes, with a circular shape having a flat portion to form a D-shaped cross-section, in view of Sera because “In addition to acting as a rotation stopper when combined with a shift rod having the same cross section as the flat surface 15…it is 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jikihara in view of Sera as applied to claim 1 above, and further in view of McColl, U. S. Patent 2,876,658.

	Jikihara in view of Sera discloses a differential locking system as discussed in the rejection of claim 1 above, but does not disclose that the diameter of the second circular section of the push rod is less than the diameter of the firs circular section of the push rod.

	McColl shows a differential locking system in figure 1.  The differential locking system includes a push rod similar to that Jikihara in that it includes a first circular section having an engagement portion and a second circular section, wherein the engagement portion of the push rod engages an interior surface of a shift fork, and the second circular section is received in an opening in a carrier housing.
	The diameter of the second circular section of the push rod is less than the diameter of the first circular section of the push rod.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second circular section of the push rod of Jikihara in view of Sera have a smaller diameter than the first circular section in view of McColl to provide .

Allowable Subject Matter

Claims 3-7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Hill, U. S. Patent 3,107,763 discloses a differential shift rail with a key portion.  The key portion couples the shift rail to a shift fork to transmit rotation of the shift rail to the shift fork.  Such a keyed connection, for transmitting rotation, is not conducive to the axial action of a push rod and functions contrarily to use in conjunction with a housing, and so Hill does not provide teaching of the use of a push rod with a key portion in the differential locking system of Jikihara.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



U. S. Patent 4,138,906 (Nakao et al.) February 1979 - a push rod of a spur gear differential clutch assembly is pinned to a shift fork.  A lock-ball apparatus between the rod and a housing, together with the pin, configure the push rod to militate against rotation of the shift fork.

U. S. Patent 4,895,469 (Coueron) January 1990 - a set screw fixes a shift fork "accurately in the desired position"

U. S. Patent 5,941,126 (Hirsch et al.) August 1999 - feature to maintain a shift fork position relative to a shift rail.

EP 1 079 154 (Kuehnke et al.) February 2001 - fig. 5 shows flat portions of an aperture of a shift fork engaging flat portions of a shift rod.

U. S. Patent 7,040,190 (Dinger et al.) May 2006 - figs. 3 and 4 show a shift fork with an end having an incomplete circular aperture and a mounting flange extending into the aperture, creating a flat, which flange engages a slot having a flat in a push rod.  The shift fork may be used for a locking differential.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






SLE